Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tomita WO2016111101.
Tomita exemplifies (table 2 #1-3,5-8) blends of 100 parts polycarbonate (ie applicant’s “A”), 0.5-1.5 parts polytrimethylene ether glycol and 0.03-0.05 parts phosphite. Polytrimethylene ether glycol qualifies as applicant’s “B” with RB1 and RB2 2CH2CH2- and RB3 and RB4 being hydrogen. The Mw of 1000 and 2000 (table 1) would make “m + n” ~17 and 34.
The phosphites of these examples are not applicant’s phosphite “C”.
However, Tomita (line 1140 of translation) does name applicant’s tris(2,4-di-tert-butylphenyl)phosphite as an alternative phosphite.
It would have been obvious to substitute tris(2,4-di-tert-butylphenyl)phosphite for the phosphites of the cited examples. Additionally, Tomita (line 1200 of translation) particularly prefers tris(2,4-di-tert-butylphenyl)phosphite and three other phosphites (line 1222-1223 of translation). The limited number of choices (ie four) render all four anticipated. See In re Fitzgerald 197 USPQ 5.

In regards to applicant’s dependent claims:
Tomita does not report remaining ratio of “C” or applicant’s ΔY. Given Tomita suggests a composition corresponding exactly to applicant’s preferred composition, it is assumed the same properties would result.
The polycarbonate (table 1) has an Mv of 14,000.
The composition is useful as a light guide plate (line 1472 of translation).

Claims 1-7 and 11-15 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tomita 2016/0122533.
Tomita exemplifies (#3) a blend of 100 parts polycarbonate (ie applicant’s “A”), 0.5 parts polyalkylene ether B1 and 0.05 parts stabilizer C2. B1 (table 1) is a 
Polytetramethylene ether glycol is similar to applicant’s “B” with RB3 and RB4 being hydrogen, m + n being 14 and RB1 and RB2 being   –CH2CH2CH2CH2- instead of the claimed –CH2CH2CH2-.
However, Tomita (paragraph 122) suggests polytrimethylene ether glycol can be used in lieu of polytetramethylene ether glycol. It would have been obvious to make such a substitution.
Additionally, the limited number of choices (ie four) for the polyether (ie polytrimethylene, polytetramethylene, polypentamethylene, polyhexamethylene) render all four anticipated. See In re Fitzgerald 197 USPQ 5.


In regards to applicant’s dependent claims:
Tomita does not report remaining ratio of “C” or applicant’s ΔY. Given Tomita suggests a composition corresponding exactly to applicant’s preferred composition, it is assumed the same properties would result.
Even if the properties were shown to be slightly different from applicant’s claims, minor adjustments in the amount of the ingredients (especially the antioxidant) would have been obvious to better stabilize the composition.
The polycarbonate (table 1) has an Mv of 14,000.
The composition is useful as a light guide plate (paragraph 183).


Claims 1-7 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomita WO2015/011994.
The reference is equivalent to Tomita 2016/0122533 described above.

Applicant's arguments filed 5/14/21 have been fully considered but they are not persuasive. 
Applicant argues that Tomita 2016/0122533 does not suggest a structure such that both RB1 and RB2 are  –CH2CH2CH2-.
This is untrue. Polytrimethylene ether glycol would require both to be                   –CH2CH2CH2-. Shown in another way, Tomita’s formula (paragraph 118) would have both be trimethylene when “m” is three.
Unexpected results cannot overcome an anticipatory rejection (MPEP2131.04).
	Applicant argues that Tomita WO2016/111101 has no example meeting applicant’s claims. 
	This is not convincing as examples do not constitute a “teaching away” from broader disclosure (MPEP2123).
	Even if not considered anticipatory, applicant’s improvement by swapping Irgafos 168 for ADK STAB PEP36 or Doverphos S9228 is not unexpected. Irgafos168 is known to have a decomposition temperature >3500C (see page 6 of the BASF data sheet for Irgafos168). ADK STAB PEP36 is known to have 10% decomposition at 2990C (see the ADEKA technical information sheet for ADK STAB PEP36). Doverphos S9228 is said to begin breaking down at 2400C (see page 5 of the National Industrial Chemicals 0C is what would be expected as the other two phosphites would have degraded.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck, can be reached at telephone number 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID J BUTTNER/           Primary Examiner, Art Unit 1765                                                                                                                                                                                             	5/21/21